Bloodworth, J.
I am authorized by a majority of the court to -announce the following as their opinion in this case: “ The prosecutor had some hay and peas stolen from his barn. He found hay and peas like his at the defendant’s house, but his identification of these as his property was too vague and general to show beyond a reasonable doubt and to the exclusion of every other reasonable hypothesis the guilt of the defendant. The prosecutor swore, in substance, that he knew they were his peas and hay, because they were the same kind. He also said that the peas were in his sack, but he admitted that there were other sacks just like it. It was also undisputed that the defendant’s wife had been given similar peas as toll by the prosecutor, and that she had raised hay on the defendant’s place.” The writer thinks there is some evidence to support the verdict, and it, having been approved by the trial judge, should not be disturbed.

Judgment reversed.


Broyles, C. J.,' and Dulce, J., concur. Bloodworth, J., dissents.